DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: line 22 recites “wherein a rotary actuator is sandwich between”, which contains an apparent grammatical error.  It is suggested to rephrase the aforementioned portion of line 22 as “wherein a rotary actuator is sandwiched between”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US20080041409) in view of Copitzky et al. (DE102011006495) and Wu (US2010/0011917).
Regarding claim 1, Leung discloses a multifunctional hair straightening and curling device (10), comprising: an upper main body (outer portion of 11 coincident with heating plate, 14, refer to Figure 1C), a lower main body (outer portion of 12 coincident with heating plate, 14, refer to Figure 1C) and a handle (outer portion of 11 and 12 extending from power cord, 34 up to the upper and lower main bodies), wherein the upper main body is positioned opposite the lower main body (best shown in Figures 1C, 1D, 1F, 1H), one end of each of the upper main body and the lower main body joins an end part of the handle (best shown in Figure 1C), an upper heating body (14 and interior portion of 11) and a lower heating body (15 and interior portion of 12) are disposed between the upper main body and the lower main body respectively (best shown in Figure 1C), the upper heating body is disposed on the upper main body (refer to Figure 1C), the lower heating body is disposed on the lower main body (refer to Figure 1C), one end of the upper heating body and one end of the lower heating body are rotatably connected by a rotary shaft (13), an upper surface of the upper main body is provided with first air outlets (31, additionally refer to Paragraph [0015] which states that the holes 31 serve as a vent, i.e. an airflow outlet, to prevent pressure buildup on an interior of the hair device), the upper main body is provided with a first air outlet passage therein (not labeled, but is the hollow interior of upper main body; additionally refer to Paragraph [0015] which states that the vent holes, 31, are in fluid communication with the interior of the hair device), a lower surface of the lower main body is provided with second air 
	Leung does not disclose that the rotary shaft connection between the upper heating body and the lower heating body forms a first free end and a second free end respectively; a button is disposed on the upper main body, the button is capable of controlling the upper heating body and the lower heating body to perform opening- closing movement; wherein the first free end and the second free end are spaced from each other and both located at a side of the rotary shaft near the button; wherein a rotary actuator is sandwich between the first free end of the upper heating body and the second free end of the lower heating body, a left end of the rotary actuator is provided with a boss part capable of abutting against the second free end of the lower heating body, a right end of the rotary actuator is provided with an extending part capable of abutting against the first free endPage 3 of 9Application No.: 16/258,653Attorney Docket No.: SZ-X-156Reply to Office Action dated November 05, 2020 of the upper heating body, and the extending part is  end of the upper heating body to rotate clockwise around the rotary shaft. 
	Copitzky discloses a similar device having upper and lower main bodies, connected by a rotary shaft.  Copitzky provides the rotary shaft positioned at a proximal end of the upper and lower heating body (refer to Figures 3a, 3b), similar to that of Leung; or alternatively wherein the rotary shaft is positioned spaced apart from the proximal end of the upper and lower heating body such that the upper and lower heating bodies have first and second free ends, respectively (refer to Figures 1a, 1d), demonstrating that the position of the rotary shaft can be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leung’s multifunctional hair straightening and curling device such that the rotary shaft is positioned spaced apart from proximal ends of the upper and lower heating body to provide first and second free ends, as taught by Copitzky, since Copitzky demonstrates that either position works equally well and both configurations are art-recognized functional equivalents. 
	The combination of Leung and Copitzky does not disclose a button is disposed on the upper main body, the button is capable of controlling the upper heating body and the lower heating body to perform opening- closing movement; wherein the first free end 
	Wu discloses a device having moveable upper and lower arms/bodies (20, 30), analogous to the moveable upper and lower bodies of the combination of Leung and Copitzky.  Wu’s upper and lower arms/bodies each have a free end (ends proximate 24 and 34, Figure 2), and a button (48) that opens and closes the upper and lower arms/bodies (refer to Paragraph [0018]).  The free ends are spaced from each other and both are located at a side of the rotary shaft (34) near the button (the first and second free ends are spaced from each other since they cross each other in an x-shape, at the rotary shaft, 34, refer to Figure 3).  A rotary actuator (40, 42, 44) is sandwiched between the free end of the upper arm/body and the free end of the lower arm/body (best shown in Figure 2, wherein portions 42, 44 of the rotary actuator are positioned between each of the free ends), a left end (left half of 40) of the rotary 
Regarding claim 4, the combination of Leung, Copitzky, and Wu discloses the multifunctional hair straightening and curling device according to claim 1, as applied above.  Per the modification, the rotary actuator of Wu was incorporated into the device of the combination of Leung and Copitzky, wherein when the rotary actuator is driven to rotate clockwise by the button, the lower heating body is opened downwardly and meanwhile the upper heating body is upwardly opened (refer to Wu Paragraph [0018]). 
Regarding claim 5, the combination of Leung, Copitzky, and Wu discloses the multifunctional hair straightening and curling device according to claim 1, as applied above.  Per the modification addressed in claim 1, the button of Wu was incorporated into the multifunctional hair straightening and curling device of the combination of Leung and Copitzky such that the second free end of the lower heating body is closer to the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leung, Copitzky, and Wu as applied to claim 1 above, and further in view of Washington et al. (US2015/0173480).
Regarding claim 2, the combination of Leung, Copitzky, and Wu discloses the multifunctional hair straightening and curling device according to claim 1, wherein the upper heating body and the lower heating body are capable of being in an open position (when the upper and lower main bodies are pivoted apart, an open position is defined).  The combination does not disclose the vertical width between the upper and lower heating bodies ranges from 1mm to 8mm. Washington discloses a similar hair device (1) having an upper heating body (2, 7) and a lower heating body (3, 8).  The upper and prima facie case of obviousness. See MPEP 2144.05(I). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Frenken (US2015/0251256), Jinno et al. (US8002784), Wong (US2008/0236609).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799